 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    ANTHONY GONZALEZ,                                  Case No. 1:19-cv-01316-DAD-BAM

12                       Plaintiff,                      ORDER GRANTING JOINT MOTION TO
                                                         EXTEND STAY OF DISCOVERY AND
13           v.                                          ALL PRETRIAL DEADLINES

14    C R BARD INCORPORATED, et al.,                     (Doc. No. 33)

15                       Defendants.

16
            On November 22, 2019, the Court entered an order granting the parties’ joint motion to
17
     stay all discovery and pretrial deadlines in these proceedings and to continue the Initial
18
     Scheduling Conference to February 6, 2020, while the parties pursued settlement discussions.
19
     (Doc. No. 30.) Pending before the court is the parties’ joint motion to continue the stay of all
20
     discovery and pretrial deadlines and to further continue the Initial Scheduling Conference in this
21
     case while they conduct ongoing settlement discussions. (Doc. No. 33.)
22
            Based upon the agreement of the parties and for cause appearing, the Court hereby
23
     GRANTS the parties’ motion. (Doc. No. 33). All discovery and pretrial deadlines in this action
24
     are hereby stayed and the Initial Scheduling Conference currently set for February 6, 2020 is
25
     continued to April 30, 2020 at 09:00 AM in Courtroom 8 (BAM) before Magistrate Judge
26
     Barbara A. McAuliffe. A Joint Scheduling Conference Report, carefully prepared and executed
27
     by all counsel, shall be electronically filed in full compliance with the requirements set forth in
28
                                                        1
 1   the Order Setting Mandatory Scheduling Conference (Doc. No. 24) at least one (1) full week prior

 2   to the Scheduling Conference. A copy shall also be e-mailed, in Word format, to

 3   bamorders@caed.uscourts.gov. The parties may appear at the conference by telephone with each

 4   party using the following dial-in number and access code: dial-in number 1-877-411-9748;

 5   access code 3219139. If the parties file a notice of settlement prior to the conference, then the

 6   conference will be vacated. However, if the parties are unable to reach a settlement, then the

 7   conference will proceed.

 8
     IT IS SO ORDERED.
 9

10      Dated:     January 16, 2020                           /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
